Per Curiam,
When this appeal was called for argument it was agreed by counsel that the same questions, and those only, were raised and presented to the Supreme Court on an appeal pending (Estate of T. Morris Knight, No. 50, January Term, 1918), and the decision thereof would be. conclusive of the questions involved in this appeal.
That appeal was decided June 3,1918, and for the reasons given in the adjudication in the court below, and affirmed by the Supreme Court, the judgment in this case is affirmed.